PITTMAN, Judge,
concurring in the rationale in part and concurring in the result.
I concur in parts II and III of the main opinion. As to part I, however, I concur in the result on the authority of Muellen v. Ritter, 96 So.3d 863, 866 (Ala.Civ.App.2012) (holding that even petitions presenting subject-matter-jurisdiction issues are subject to the presumptively-reasonable-time requirements of Rule 21(a)(3), Ala. RApp. P.), and the absence of any provision in Rule 21 permitting the filing of a statement of good cause except as a component of an extraordinary-writ petition (as opposed to a rehearing application).